Citation Nr: 1606680	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  12-34 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center in 
St. Paul, Minnesota


THE ISSUES
 
1. Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for VA dependency and indemnity compensation (DIC), death pension, and accrued benefits.
 
2.  Entitlement to DIC.  

3.  Entitlement to death pension.

4.  Entitlement to accrued benefits.


 REPRESENTATION

 Appellant represented by: Veterans of Foreign Wars of the United States 
 WITNESS AT HEARING ON APPEAL

The appellant

 ATTORNEY FOR THE BOARD

 Harold A. Beach, Counsel


 INTRODUCTION

The Veteran, who died in April 2102, served on active duty from August 1966 to August 1969.  The appellant seeks entitlement to VA death benefits as a surviving spouse.

The appellant resides in the jurisdiction of the VA Regional Office in Seattle, Washington.  However, this case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 letter in which the VA Pension Management Center in St. Paul, Minnesota denied the appellant's claim of entitlement to DIC and death pension.  It deferred a decision on her claim for accrued benefits.  The PMC found that the appellant and the Veteran had not met the marriage requirements which would have made the appellant eligible to file a claim for VA death benefits.  

The Board's decision addressing the issue of whether the appellant is entitled to recognition as the Veteran's surviving spouse is set forth below. The underlying issues of entitlement to DIC, death pension benefits, and accrued benefits are addressed in the remand following that decision.  The VA will notify the appellant if she has to take further action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran and appellant began living together in the early 1990's and held themselves out as husband and wife to the public.

2.  The Veteran and appellant resided together for more than one year prior to the Veteran's death.

3.  The appellant lacked knowledge that common law marriages are not recognized in the state of Washington.

4.  There is no information of record showing that a claim has been filed by a legal surviving spouse who has been found to be entitled to gratuitous death benefits.


 CONCLUSION OF LAW

The appellant is entitled to recognition as the surviving spouse of the Veteran for purposes of VA death benefits. 38 U.S.C.A. § 101(3), 103, 5107(b) (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.54, 3.102, 3.205 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to a veteran's death, or (2) for any period of time if a child was born of the marriage, or (3) was born to them before the marriage. 38 U.S.C.A. §§1102, 1304, 1541; 38 C.F.R. §3.54.
The term 'surviving spouse' means a person who was the spouse of the veteran at the time of a veteran's death, and who lived with the veteran continuously from the date of marriage to the date of a veteran's death (except where there was a separation which was due to the misconduct of, or procured by, a veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person. See 38 U.S.C.A. §101(3); 38 C.F.R. § 3.50.

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued. 38 C.F.R. §103(c); 38 C.F.R. §3.1(j).  In this case, the parties (the Veteran and the appellant) resided in Washington State.  

The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 1994).

Where an attempted marriage is invalid by reason of legal impediment, the VA law and regulations allow for certain attempted marriages to be 'deemed valid' if certain legal requirements are met.  Basically, such an attempted marriage will be 'deemed valid' if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. §103(a); 38 C.F.R. §3.52.

Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52 , the claimant's signed statement that she had no knowledge of an impediment to the marriage to the veteran will be accepted, in the absence of information to the contrary, as proof of that fact. 38 C.F.R. § 3.205(c).  In cases in which there is an impediment to entering into a common-law marriage, if the appellant was unaware of the impediment, then an otherwise invalid common-law marriage could be deemed valid.  Colon v. Brown, 9 Vet. App. 104 (1996).

During her April 2015 hearing, the appellant testified that she and the Veteran began living together in Washington State in 1990 and that they held themselves out as man and wife.  She stated that, in effect, they had a common law marriage.  Common law marriages may not be formed in Washington state, and the VA has determined that the requirement of a marriage ceremony by a jurisdiction that does not recognize common-law marriage constitutes a 'legal impediment' to such a marriage for purposes of 38 U.S.C.A. § 103(a). VAOPGCPREC 58-91; Colon.

The appellant has submitted numerous statements by both friends and relatives attesting to the fact that the Veteran and the appellant conducted themselves as husband and wife since the early 1990's.  See for example, the October 2012 statement from S. R., the Veteran's step-daughter; the October 2012 statement from M. S., the appellant's friend for more than 50 years; the October 2012 and January 2013 statements from the Veteran's landlord; the January 2013 statement from the Veteran's sister; the February 2013 statement from the appellant's grandson; the February 2013 statement from R. P. D., a neighbor of the Veteran since 1986; the February 2013 statement from J., a friend of the appellant and the Veteran for more than 20 years; and the February 2013 statement from M. R. T., M.D., the Veteran's treating physician since the 1980's.

Several financial documents also suggest that the Veteran and the appellant lived as husband and wife.  On tax returns filed in 2002 and 2007, the Veteran stated that he was filing as a single individual.  However, he declared the appellant as his dependent for which he claimed an exemption.  A blank check also shows that the appellant and the Veteran had a joint checking account.  In addition, the evidence shows that the appellant and the Veteran bought internment rights in the same cemetery, Longview Memorial Park.  

On the Veteran's death certificate, the appellant is listed as the Veteran's spouse.  Her address on the death certificate is identical to that on numerous documents showing that she resided with the Veteran.  Such documents include one year rental agreements, dated since October 1996, including consecutive agreements, dated in June 2008, June 2009, and April 2010; correspondence, dated in July 2000, from the Cascade Neurology Group; the aforementioned tax returns; drivers licenses issued to the appellant in September 2004 and September 2009; correspondence, dated in September 2008, from the city police department; and August 2010 and October 2010 correspondence from the Social Security Administration.  The February 2013 statement from R. P. D., the longtime neighbor, also shows that the Veteran and the appellant resided together.

The appellant and the Veteran continued to reside together until July 2011, when they were formally married.  There is no statement from any person that the appellant and the Veteran did not hold themselves out as husband and wife prior to July 2011.  Therefore, the Board finds that the appellant and the Veteran held themselves out as husband and wife to the public for approximately 20 years. 

The question becomes whether the appellant was aware of the impediment that common law marriages may not be formed in Washington State.  The evidence strongly suggests that she was not.  Although she did not use the term "common law marriage" to describe their relationship, the appellant continually referred to Veteran as her husband; and family and friends reported that he referred to her as his wife.  They lived as such, and they carried out their affairs as a married couple.  

While the legal requirements vary by jurisdiction, typically, all of the following elements must be present to establish a common law marriage: (1) an explicit or inferred agreement between the parties to be married; (2) cohabitation for some period of time; (3) holding each other out to the public as husband and wife.  M21-1MR III.iii.5.C.12.d. At the very least, the appellant and the Veteran appear to have had an inferred agreement that they were married.  The evidence shows that they lived together for more than 20 years prior to the Veteran's death and the evidence overwhelmingly shows that they held each other out to the public as husband and wife.  

On October 9, 2012, the RO received a signed statement from the appellant (VA Form 21-4138, dated October 2, 2012) asserting that she was not aware that individuals could not form a common law marriage in the State of Washington.  The Board finds that claimant's signed statement is sufficient to show that she had no knowledge of an impediment to the marriage to the Veteran.  Because there is no information to the contrary, the Board accepts that statement as proof of that fact.  Colon.

The remaining question is whether a claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  The Veteran's only known previous spouse died in 1987, and no other woman has come forward purporting to be the Veteran's surviving spouse.  Indeed, there is no evidence showing that a claim for VA death benefits has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits. 

In sum, the Board finds that the attempted common law marriage meets the criteria for a valid marriage between the Veteran and appellant and that she may be considered the Veteran's surviving spouse under VA regulations. At the very least, there is an approximate balance of evidence both for and against the claim that the appellant is the Veteran's surviving spouse for the purposes of claiming VA death benefits.  Under such circumstances, all reasonable doubt is resolved in favor of the appellant, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To that extent, the appeal is granted.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for the purpose of VA death benefits purposes is granted.


REMAND

In light of the foregoing decision, the VA may proceed to consider the appellant's claims of entitlement to DIC, death pension, and accrued benefits.  

The appellant contends that the Veteran's death was due, in part, to the residuals of a traumatic brain injury which the Veteran incurred on December 17, 2011.  The appellant notes that the Veteran was knocked down by a service dog at the VA medical facility in Vancouver, Washington.  However, the reports of that incident and any treatment rendered by the VA have not been associated with the Veteran's electronic claims folder.  Accordingly, the case is remanded to the AOJ for the following actions:  

1.  The AOJ must inform the appellant of the VA's duties to notify and assist her in the development of her claims of entitlement DIC, death pension, and accrued benefits.  This must include, but is not limited to her claim for compensation, pursuant to 38 U.S.C.A. § 1151 (West 2014).  

2.  The AOJ must ask the VA medical facility in Vancouver, Washington for any reports associated with the December 17, 2011 incident in which the Veteran allegedly sustained a traumatic brain injury, when he was knocked down by a service dog.  Such reports should include, but are not limited to, those from the VA facility police or security department, those reflecting the treatment rendered at the facility, ambulance reports, and reports from any facilities (VA or non-VA) to which the Veteran was sent or transported for treatment.  

3.  When the actions in parts 1 and 2 have been completed, the AOJ must undertake any indicated development which if finds necessary for fair and equitable decisions on the Veteran's claims.  This could include, but is not limited to, an additional review of the Veteran's claims file and an opinion by a VA physician.  

Then, the AOJ must readjudicate the appellant's claims of entitlement to DIC, entitlement to death pension, and entitlement to accrued benefits.  

With respect to the claims for DIC and accrued benefits, the AOJ's considerations must include, but are not limited to the appellant's claim for compensation pursuant to 38 U.S.C.A. § 1151.  

If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

PLEASE NOTE, THIS APPEAL HAS BEEN ADVANCED OF THE BOARD'S DOCKET PURSUANT TO 38 C.F.R. § 20.900(c) (2015).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action, it must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


